Campbell, C. J.,
delivered the opinion of the court.
The appellant was clearly entitled to the possession of the two bales of cotton, as against the appellee, who could not assert against him the right of a third person to a lien on the cotton as a bar to the appellant’s right to the possession. If the appellee did owe his landlord, who had a lien on the cotton, that did not present a reason why the appellant should not recover it from him, as against whom ,he had the right of possession, even though when recovered he would hold it subject to the lien of the landlord. The right of the landlord was not a right of property in the cotton, but a mere charge upon it.

Judgment reversed, and cause remanded for a new trial.